Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 08/29/2022. 
Status of the Claims
Claims 1-4, 7, 9-10, 12, 14-15, and 19-20 have been amended by Applicant.
Claims 1-20 are currently pending of which:
Claims 5, 6 were withdrawn from consideration as directed to a non-elected invention. 
Claims 1-4, 7-20 are currently under examination and have been rejected as follows.
Response to Amendments
112(b) rejection of “the first predictive component” at dependent Claim 8 is maintained.
112(b) rejection of “the entity opportunity recommendation” at Claim 9 is maintained. 
All other 112 (b) rejections in previous act are withdrawn in view of Applicant amendment
101 abstract idea without significantly more is maintained with a detailed analysis below. 
Response to Arguments
Applicant’s 08/29/2022 amendment necessitated new grounds of rejection in this act.
Response to 101 Arguments
Applicant’s 101 arguments were fully considered but they are not persuasive. Specifically,
	Remarks 08/29/2022 p.11 last ¶-p.12 argues point to Original Specification [0053]-[0054] that as amended “predictive component values” are determined “based at least in part on [a] value-based predictive input that comprises aggregated entity-level data for [a] prediction entity” to improve computer technology by improving efficiency of processing transactional data via processing transactional data on an entity-level.
	Examiner fully considered Applicant’s argument but respectfully disagrees, by first pointing to Original Specification ¶ [0054] 2nd sentence, as cited at  Remarks 08/29/2022 p.12 ¶1: “by generating entity-level prediction input information/data based at least in part on aggregation of underlying data, various embodiments of the present invention create more representative features for many transactional records, which in turn enable more accurate and reliable predictive data analysis in many transactional domains” [bolded emphasis added].
	Thus, what are allegedly improved are accuracy and reliability of transactions, not actual technology or the computer itself. Simply said, Applicant arrives at the conclusion of computer improvement by means of improvement to the abstract idea. This is erroneous since: 
MPEP 2106.05(a) II states: it is important to keep in mind that an improvement in the abstract idea itself (e.g.  fundamental economic concept) is not improvement in technology. 
MPEP 2106.04 I. cites “Myriad, 569 U.S. at 591, 106 USPQ2d at 1979”: to similarly state that even “groundbreaking, innovative, or even brilliant discovery” [akin here to “more accurate and reliable predictive data analysis in many transactional domains”] “does not by itself satisfy the §101 inquiry”. The rationale in “Myriad” was further corroborated by “SAP Am, Inc v InvestPic, LLC, No 2017-2081, 2018 BL 275354 (Fed. Cir.Aug.02, 2018)” which again emphasized that “even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant” [akin here to “more accurate and reliable predictive data analysis in many transactional domains”] “those features are not enough for eligibility because their innovation is innovation in ineligible subject matter” [here organizing human activities (i.e. fundamental economic practices), further aided by mathematical relationships expressed in words]. “An advance of that nature is ineligible for patenting”. Simply said here, as in “SAP” supra, “no matter how much of an advance in the field” [here improved opportunities] “the claims” [would] “recite the advance” [would still] “lie entirely in the realm of abstract ideas” with no plausibly alleged innovation in non-abstract application realm. Digging deeper into the Federal Circuit’s decision in “SAP”, the Examiner finds that the challenged patent in “SAP” proposed utilization of resampled statistical methods for analysis of financial data [akin here to “transactional domains”], which did not assume a normal probability distribution (akin to what is argued here at Remarks 08/29/2022 p.12 ¶1 as large size of underlying transactional information/data as well as high complexity of underlying transactional information/data in light of Original Spec [0053]-[0054]). One such method tested in “SAP” is a bootstrap method, which estimates distribution of data in a pool (a sample space) by repeated sampling of the data in the pool. A sample space in a boot-strap method can be defined by selecting a specific investment or a particular period of time. Data samples are drawn from the sample space with replacement: samples are drawn from the sample space and then returned to the pool before next sample is drawn. Yet, the Federal Circuit noted: “Dependent method claims 2-7 and 10 add limitations… [that] require the resampling method to be a bootstrap method." SAP, 260 F. Supp. 3d at 715 . Likewise, "[c]laims 8 and 9 add limitations that the statistical method is a jackknife method and a cross validation method." Id. at 716. Because bootstrap, jack-knife, and cross-validation methods are all "particular methods of resampling," those features simply provide further narrowing of what are still mathematical operations. They add nothing outside the abstract realm. See Mayo, 566 U.S. at 88-89 (stating that narrow embodiments of ineligible matter, citing mathematical ideas as an example, are still ineligible); buySAFE, 765 F.3d at 1353 (same). Dependent method claims 12-21 are no different”.
      Since implementation of a sample space, boot-strap, jackknife, cross validation, and resampling in “SAP” modeling did not save its claims from ineligibility, the Examiner reasons that the analogously argued “determining, based at least in part on the value-based predictive input that comprises aggregated entity-level data for the prediction entity, a plurality of predictive component values”, [akin to SAP], should similarly not save the current claims from ineligibility. 
      The Federal Circuit findings in “SAP” are further corroborated by “Versata Dev Grp, Inc v SAP Am, Inc 115 USPQ2d 1681 Fed Cir 2015” again undelaying the difference between improvement to entrepreneurial goal objective [here “more accurate and reliable predictive data analysis in many transactional domains”] and actual improvement to actual technology. MPEP 2106.04. Also, a claim is not patent eligible merely because it applies an abstract idea in a narrow way That is, an “improvement in the judicial exception itself” [akin here to Remarks 08/29/2022 p.12] “is not an improvement in technology”. MPEP 2106.04(d)(1). 
      Here, when tested per MPEP 2106.04(a)(2) II, Examiner finds that involving the “aggregated entity-level data for prediction entity” at Remarks 08/29/2022 p.11 last ¶ - p.12 does not preclude the claims from reciting, or at least describing or setting forth the abstract fundamental and/or commercial activities. This is preponderantly reflected here in language such as “entity opportunity prediction” read in light of Original Specification ¶ [0090] 5th sentence as “promotional opportunity”, and the “entity” read in light of Original Specification ¶ [0035] as “business intelligence conclusions for transactional entities involved in a transactional network associated with a bank, such as bank customers, bank branches, bank accounts, and/or the like. Such 
fundamental and/or commercial activities are implemented through equally abstract mathematical relationships expressed in words, as broadly defined by MPEP 2106.04(a)(2) I. A. Also, applying (here “input[ting]”) such mathematical algorithms1 [here “aggregated entity-level data for [a] prediction entity”], by additional, computer-based elements, such as “apparatus” at independent Claim 19 or “computer-readable program code portions” at independent Claim 20, does not integrate [Step 2A prong two] the abstract idea into a practical application. MPEP 2106.05(f)(2). 
        For the same MPEP 2106.05 reasons, said computer-based additional elements also do not provide significantly more than the abstract idea itself [Step 2B] as sufficient option for evidence.     
        In conclusion, the Examiner submits that there is still a preponderance of legal and/or factual evidence to demonstrate that the claims still recite, set forth or describe the abstract exception (Step 2A prong one), with no additional, computer elements [i.e. “apparatus”, “program code” etc.] capable to integrate the abstract exception into practical application (Step 2A prong two) or provide significantly more than the abstract idea (Step 2B). Thus, the claims are reasoned to be ineligible. 
Objections
	Claims 1,19,20 are dependent and objected for reciting the grammatical minor informality: 
         * “generating, for each quantile regression value of the plurality of quantile regression values that is the non-outlier portion, a scaled quantile regression value based on the quantile regression value, the predictive component value, and a quantile regression ration for the quantile regression value”
- instead of -
         * “generating, for each quantile regression value of the plurality of quantile regression values that is the non-outlier portion, a scaled quantile regression value based on the quantile regression value, the predictive component value, and a quantile regression ratio[[n]] for the quantile regression value”.
Clarification and/or correction is/are required.
-------------------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 8, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2 , as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Here,
	Claim 8 is dependent reciting: “The computer-implemented method of claim 7, wherein generating the scaled regression value comprises determining a product of a first difference between the first predictive component and the first quantile regression value and a first difference between the first quantile ratio and a base value”; rendering said claim vague and indefinite because there is insufficient antecedent basis for “the first predictive component”.
	Claim 8 is recommended, as example only to be amended: “The computer-implemented method of claim 7, wherein generating the scaled regression value comprises determining a product of a first difference between [[the]]” a “first predictive component and the first quantile regression value and a first difference between the first quantile ratio and a base value”. 
 	Claim 9 is dependent and recites, among others: “The computer-implemented method of claim 1, wherein determining the entity opportunity recommendation…”; rendering said claim vague and indefinite because there is insufficient antecedent basis for “the entity opportunity recommendation…” etc.;
	Claim 9 is recommended, as example only to be amended, to recite among others: “The computer-implemented method of claim 1, wherein determining [[the]]” an “entity opportunity recommendation…”; Clarification and/or correction is/are required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-4, 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) describe or set forth the abstract exception. Examiner points to MPEP 2106.04(a): “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible…”.   
Here, per MPEP 2106.04(a)(2) II the claims still recite, set forth or describe the abstract “Certain Methods of Organizing Human Activities” grouping that includes fundamental economic practices for commercial activities summarized at preamble of independent Claims 1,19,20 as “generate” “entity prediction(s) for the prediction entity” and further elaborated in the body of independent Claims 1,19,20 as “an entity opportunity prediction”, with said “opportunity” read in light of Spec. ¶ [0090] 5th sentence as “promotional opportunity”, and  the “entity” read in light of Spec. ¶ [0035] as “business intelligence conclusions for transactional entities involved in a transactional network associated with a bank, such as bank customers, bank branches, bank accounts, and/or the like. In some of those embodiments, the predictive analysis computing entity 101 may be configured to generate entity value predictions for bank customers, entity opportunity predictions for bank customers, entity value loss predictions for bank customers, an entity closure predictions for bank branches. In some embodiments, an entity value prediction for a bank customer describes an expected financial value expected to be brought by the particular bank customer over a period of time (e.g., over a lifetime of the particular bank customer); an entity opportunity prediction for a bank customer describes one or more predicted value increase opportunity areas for the particular bank customer, an entity value loss prediction for a bank customer describes a predicted value loss probability for the bank customer, and an entity closure prediction for a bank branch describes a predicted effect of the closure of the bank branch on one or more customer-related predictions, such as one or more customer value predictions, one or more customer opportunity predictions, and/or one or more customer value loss predictions”. Also Spec. ¶ [0061]-[0062],[0067],[0068],[0076]-[0078],[0085], preponderantly disclosing entity as a “customer entity” and Spec. [0086] disclosing “entity” as “bank branch” and “customer” entities.  
	Moreover, independent Claims 1,19,20 culminate with “presenting a prediction report associated with the entity prediction(s)” which represent additional fundamental economic and commercial practices when read in light of Spec mid-¶ [0087] as “customer portfolio reports which may include a detailed reporting of customer-level data in a monthly calendar format; new customer vintage reports which may include information/data about customer statistics for new customers (e.g., customer attrition rates during the first n months of membership); customer lifetime value dynamic reports which may include information/data about how customer value is generated or lost across time periods; the opportunity sizing engine report which may include summary of entity opportunity predictions; deposit account reports which may include information/data about basic account- level information/data for deposit accounts”.
	Such “recommendation reports” are further reflected in dependent Claim 11, as part of fundamental economic practices, sales or commercial, or business relations, as “selected from the group consisting of: a customer portfolio report; a new customer vintage report; a customer lifetime value dynamic report; an opportunity sizing engine report; a deposit account report; a loan account report; and an anomalous portfolio change report”. Similarly, the “opportunity sizing recommendation” is “based at least in part on the selected input income value” as another example of fundamental economic practice or commercial abstract feature. 
	As per the “entity attribute(s) of the prediction entity” recited at dependent Claim 17, Examiner reads such “attributes” in light of Original Specification ¶ [0087] last sentence as fundamental economic or commercial attributes namely: “deposit account balances and types by business units that manage particular customer entities”. 
	As per the use of “a user device” to be “present[ed]” “a prediction report associated with the entity prediction(s)” at independent Claims 1, 19, 20 Examiner points to MPEP 2106.04(a)(2) II ¶6 which states that certain activity between a person and a computer does not preclude the claims from falling within the abstract “Certain methods of organizing human activity”. The use of “user device” will be more granularly investigated at the next steps. For now, there is a preponderance of legal evidence demonstrating that the claims recite, describe or set forth the abstract “Methods of Organizing Human Activities” grouping. Step 2A prong one. Furthermore,
Examiner notes that such abstract “Methods of Organizing Human Activities” are predominately implemented by recitations of equally abstract “Mathematical Relationships” expressed in words [MPEP 2106.04(a) I. A] and “Mathematical Relationships” [MPEP 2106.04(a) I. C] including performing a resampled statistical analysis to generate a resampled distribution2. This is reflected here by recitations of: “aggregated entity-level data for the prediction”, “predictive component values”, “determining a non-minimum ratio for the quantile regression distribution as a ratio of a non-minimum portion of the quantile regression distribution that falls below or equals a minimum threshold value, determining a non-outlier ratio for the quantile regression distribution based on a deviation between a full ratio and a product of the non-minimum ratio and an outlier parameter”, “determining, a non-outlier portion of quantile regression distribution as a subset of the quantile regression distribution that comprises each segment of the quantile regression distribution whose respective quantile regression value falls below or equals the non-outlier ratio”, “generating, for each quantile regression value of the plurality of quantile regression values”  that is the non-outlier portion, a scaled quantile regression value based on the quantile regression value, the predictive component value, and a quantile regression ration for the quantile regression value”; “determining, based at least in part on each scaled quantile regression value for a quantile regression value associated with a predictive component value of the” “predictive component values, an entity opportunity prediction of entity prediction(s) for the prediction entity” at independent Claims 1,19,20, further narrowed throughout dependent Claims 2-4, 7-18 to considerations of “minimal ratio and outlier parameter” (dependent Claim 2), “entity value prediction / loss / of action-based predictive output(s)” (dependent Claims 3,4), “1st quantile regression value, 1st predictive component, 1st quantile regression ratio” (dependent Claim 7), “determining a product of 1st difference between the 1st predictive component and 1st quantile regression value and 1st difference between 1st quantile ratio and base value” (dependent Claim 8), “values having highest associated scaled quantile regression value” (dependent Claim 9), “entity tenure indicates an estimated predictive capability of the predictive component values” (dependent Claim 13), “in response to determining that the entity tenure for the prediction entity exceeds a tenure threshold, determining an entity value prediction of the entity prediction(s) by processing the predictive component values using an entity value prediction model” (dependent Claim 14), “determining, from the available prediction entities, proximate prediction entitie(s) for the prediction entity based on each cross-entity similarity measure for an available prediction entity of the available prediction entities; determining the entity value prediction for the prediction entity based on each proximate entity value prediction associated with a proximate prediction entity of the proximate prediction entitie(s)” (dependent Claim 15), “scaling each value-based prediction component of the value-based prediction components using a corresponding predictive scaling value of the predictive scaling values; and  37AttyDktNo: 014279/527455determining the predictive component values based on the scaled predictive values” (dependent Claim 16), “for each entity prediction of the entity prediction(s), selecting prediction-specific scaled prediction value(s) of the scaled predictive values based on input propertie(s) of the entity prediction” at dependent Claim 18. 
-------------------------------------------------------------------------------------------------------------------------------

	This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements is/are found to merely apply the already identified abstract idea or narrows it to a field of use or technological environment. Specifically, per MPEP2106.05(f)(2) the additional computer elements of here “program code”, “memory”, “processor” at independent Claim 19, “program code portions comprising executable portion(s)” at independent Claim 20, and “user device” at independent Claims 1, 19, 20, merely apply the abstract idea. For example, such additional computer-based elements merely apply the business method and its associated mathematical algorithm [here identified above at prior step] on computer3 [here “memory”, “processor” at Claim 19, “program code” at independent Claims 19, 20, “prediction engine” at dependent Claim 15, and “user device” at independent Claims 1, 19, 20], and use such computer for economic tasks [here identified above at prior step] and other tasks to receive data4 [here “obtain a quantile regression distribution” at independent Claims 1, 19, 20]. The same considerations apply to the capabilities of computer elements [i.e. “processor”] to monitor audit log data5 [here monitored through “quantile regression, predictive component” at independent Claims 1,19,20, “regression values exceed minimal prediction threshold” at dependent Claim 2, “highest associated scaled quantile regression value” at dependent Claim 9, “entity tenure indicates estimated predictive capability of predictive component values” at dependent Claim 13, “entity tenure for prediction entity exceeds / fails to exceed / tenure threshold” at dependent Claims 14-15, “cross-entity similarity measure” at dependent Claim 15] and requiring use of computer to tailor info6 [akin here “to user device” “presenting prediction report associated with entity prediction(s)” at independent Claims 1,19, 20]. 
	Said additional elements, when tested per MPEP 2106.05(h), could also be viewed as forms of narrowing to a technological field or field of use [akin here to “generating a commercial banking portal” at dependent Claim 12], the combination of collecting info, analyzing it, and displaying certain results of the collection and analysis7 [here “based at least in part on the predictive output(s)”]. None of these computerized functions integrate the abstract idea into a practical application. Step 2A prong two.
-------------------------------------------------------------------------------------------------------------------------------

	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea [MPEP 2106.05(f)] and/ or narrow it to a field of use or technological environment [MPEP 2106.05(h)], For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself as sufficient option for evidence. Even assuming arguendo, further evidence would be require to demonstrate conventionality of the additional, computer-based elements, as initially strikethrough above, Examiner would further point to MPEP 2106.05(d) demonstrating conventionality of computerized use to record customer’s order8 [here “input for prediction entity” at preamble of independent Claims 1,19,20, various “customer” report(s) at dependent Claim 11] receiving data9 / electronic recordkeeping10 [here “processor” “obtains quantile regression distribution” at independent Claims 19, 20, “selecting prediction-specific scaled prediction value(s) of the plurality of scaled predictive values based on input propertie(s) of the entity prediction” at dependent Claim 18] receiving or transmitting data over a network11 [here “commercial banking portal” at dependent Claim 12] performing repetitive calculations12 [here “determining a product of 1st difference between 1st predictive component &1st quantile regression value and 1st difference between 1st quantile ratio & a base value” at dependent Claim 8, “for each available prediction entity of the plurality of available prediction entities, determining a cross-entity similarity measure between the cross-entity propertie(s) for the prediction engine and the cross-entity propertie(s) for the available prediction entity; determining, from the plurality of available prediction entities, proximate prediction entitie(s) for the prediction entity based on each cross-entity similarity measure for an available prediction entity of the plurality of available prediction entities”; at dependent Claim 15] arranging a hierarchy of groups13  [here “for each available prediction entity of the available prediction entities, determining cross-entity similarity measure between cross-entity propertie(s) for prediction engine and cross-entity propertie(s) for the available prediction entity” at dependent Claim 15], sorting information14 [here “identify a selected predictive component value of the plurality of predictive component values having a highest associated scaled quantile regression value” at dependent Claim 9; “for each entity prediction of the entity prediction(s), selecting prediction-specific scaled prediction value(s) of the plurality of scaled predictive values based on input propertie(s) of the entity prediction” at dependent Claim 18]
	If necessary, Examiner would also point as evidence to the high level of generality of the claimed additional computer elements when read in light of Original Disclosure:
	* Original Spec. ¶ [0035] last sentence, reciting at high level of generality: “a person of ordinary skill in the art will recognize that the disclosed techniques can be utilized to generate predicted business intelligence predictions and/or perform prediction- based actions for any transactional network, such as a commercial transactional network, a medical transactional network, a scholastic transactional network, a social media transactional network, and/or the like”.
	* Original Spec. ¶ [0091] - ¶ [0092] reciting at high level of generality: “Many modifications and other embodiments will come to mind to one skilled in the art to which this disclosure pertains having the benefit of the teachings presented in the foregoing descriptions and the associated drawings. Therefore, it is to be understood that the disclosure is not to be limited to the specific embodiments disclosed and that modifications and other embodiments are intended to be included within the scope of the appended claims. Although specific terms are employed herein, they are used in a generic and descriptive sense only and not for purposes of limitation. For example, the foregoing description provides various examples of utilizing systems and methods for monitoring cognitive capability of a user. However, it should be understood that various embodiments of the systems and methods discussed herein may be utilized for providing reminders of any activity, such as exercising, eating healthy snacks, performing a particular task, calling another individual, and/or the like”. 
	* Original Spec. ¶ [0022], ¶ [0029], ¶ [0030] exemplifying at high level of generality
various conventional memories 
	* Original Spec. ¶ [0039] last sentence, exemplifying at high level of generality processors as “CPLDs, microprocessors, multi-core processors, coprocessing entities, ASIPs, microcontrollers, and/or controllers”
           * Original Spec. ¶ [0090] reciting portals associated with commercially available Seacoast's RPS technology package. If necessary conventionality of banking portal is further shown by
	* US 20050273419 A1 ¶ [0013] last sentence: multi-bank portal, as are known in the art.
	* US 7742996 B1 column 3 lines 47-49:  banking institution known as a bank portal.
	* US 20190272522 A1 ¶ [0015] “Using any electronic ledger (or preferably blockchain, known to those versed in the state of the art), a system and method are provided where through a convenient electronic platform (the platform), such as a `Mobile Application`, a bank can issue one or more digital representations of a promissory note in the form of a digital token in the singular and digital tokens in the plural”. ¶ [0024] “5) Tokens may either be issued (created) at the point of their necessity by promise holder or stored in a bank-owned reserve wallet that is part of the platform and transferred to holder upon demand through online banking portal which interacts both with holder and platform”. ¶ [0025] “6) Preferred: Interaction between online banking and platform may be direct or indirect to a smart contract on the platform (smart contracts are known to those versed in the state of the art of blockchain)”.
	* US 20110029430 A1 ¶ [0126] 2nd sentence: “Client side interfaces on the point of interaction (107) are implemented either through a common web service interface or client side software that enables seamless integration to web portals, online banking, customer servicing applications and related business back office applications to ensure optimized and up to date data management”.
	* US 20090198618 A1 ¶ [0114] 1st sentence: “Finally, the example system of FIG. 5 illustrates a further payment portal or bank subsystem, such as a server computer 501 having a processor, microprocessor or other processing logic 531 and memory such as RAM 532 coupled to the processor 531 and a mass storage device such as a hard disk drive 533 coupled to the processor and memory in conventional manner”. 
	In conclusion, Claims 1-4, 7-20 although directed to statutory categories (“method” at Claims 1-4, 7-18, “apparatus” at Claim 19, “product comprising non-transitory computer-readable medium” at Claim 20) they still recite or set forth the abstract idea (Step 2A prong one), with their additional, computer-based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). 
	Thus, Claims 1-4, 7-20 are believed to be patent ineligible. 
-------------------------------------------------------------------------------------------------------------------------------
- Reasons for overcoming the prior art -
Claims 1-4, 7-20 overcome the prior art, with the following being the Examiner’s statement of reasons for overcoming the prior art.  The closest prior art is:   Zoldi; US 20170206466 A1. Malaviya et al, US 20180330390 A1, and Snow et al, US 8548909 B1 as mapped at Non-Final Act 07/11/2022 p.13 last ¶ to p.33, teach some elements of “utilizing a value-based predictive input for a prediction entity of a plurality of prediction entities to generate one or more entity predictions for the prediction entity”.
	However, neither Zoldi, Malaviya, Snow, nor any other prior art teaches or suggests, either alone or together with adequate rationales, the multi features of: 
“for each predictive component value of the plurality of predictive component values”: 			- “obtaining a quantile regression distribution for the predictive component value, wherein the quantile regression distribution indicates a distribution of a corresponding predictive component that is associated with the predictive component value across the plurality of prediction entities via a plurality of quantile regression values”, 
		- “determining a non-minimum ratio for the quantile regression distribution as a ratio of a non-minimum portion of the quantile regression distribution that falls below or equals a minimum threshold value”, 
		- “determining a non-outlier ratio for the quantile regression distribution based on a deviation between a full ratio15 and a product16 of the non-minimum ratio and an outlier parameter”,
		- “determining a non-outlier portion of the quantile regression distribution as a subset of the quantile regression distribution that comprises each segment of the quantile regression distribution whose respective quantile regression value falls below or equals the non-outlier ratio”, “and” 
		- “generating, for each quantile regression value of the plurality of quantile regression values that is the non-outlier portion, a scaled quantile regression value based on the quantile regression value, the predictive component value, and a quantile regression ration for the quantile regression value”; 
“determining, based at least in part on each scaled quantile regression value for a quantile regression value associated with a predictive component value of the plurality of predictive component values, an entity opportunity prediction of the one or more entity predictions for the prediction entity” as recited at independent Claim 1 and similarly recited at sister Claims 19, 20.
	Claim 2-4, 7-18 are dependent and overcome the prior art by dependency to parent independent Claim 1.	
-------------------------------------------------------------------------------------------------------------------------------
Conclusion
The following art is made of record and considered pertinent to Applicant's disclosure:
* GB 2547993 A teaching Real Time Autonomous Archetype Outlier Analytics
* Quantile regression, wikipedia, archives org, Feb 20, 2017
* US 20180181541 A1 teaching Analytic system for fast quantile regression computation
* US 7756676 B1 teaching Detecting Data Change Based On Adjusted Data Values
* US 20140344023 A1 teaching Methodology And Process To Price Benchmark Bundled Telecommunications Products And Services  
* US 20130036036 A1 Multiple funding account payment instrument analytics teaching the identification of ourtliers and non-outliers in quantile functions at Fig.2 and associated text 
* US 20180365298 A1 teaching methods and systems to reduce time series data and detect outliers
* US 20090024427 A1 Analyzing Time Series Data That Exhibits Seasonal Effects
* US 20160142256 A1 Automatically recommending point of presence centers
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Octavian Rotaru/
Primary Examiner, Art Unit 3624
	October 22nd, 2022 







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); 
          Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); 
           Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)
        2 SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1163-65, 127 USPQ2d 1597, 1598-1600 (Fed. Cir. 2018), modifying SAP America, Inc. v. Investpic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018);
        3 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); 
          Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972);
          Versata Dev Group, Inc v SAP Am Inc 793 F.3d 1306,1334,115 USPQ2d 1681, 1701 (Fed Cir 2015)
        4 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); 
          TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)
          Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
        5 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)
        6 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        7 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);
        8  Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016)
        9  Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 
            1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir.    
            2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)  
        10   Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014); 
             Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 
        11  Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362
            TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016)
            OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) 
            buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)
        12 Flook, 437 U.S. at 594, 198 USPQ2d at 199
            Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012)
        13 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).
        14 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).
        15 interpreted as 100% in light of Original Specification ¶ [0081]
        16 interpreted as a mathematical product “*” in light of equation 100%-(Non- minimum Ratio * Outlier Parameter) at Original Specification ¶ [0081]